Citation Nr: 1116427	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  04-21 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating for a left knee disability, rated 30 percent disabling from July 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to October 1972.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision from the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).

In May 2007, the Veteran testified at a hearing at the RO chaired by the undersigned.  A transcript of the hearing is of record.  The Board remanded the claim in August 2007 for further development and consideration.  An August 2009 rating decision granted an increased, 30 percent, rating from July 1, 2009.  The Board remanded the claim in December 2009 for further development and consideration.  


FINDING OF FACT

From July 1, 2009, the preponderance of the evidence shows that the Veteran's left knee disability has been manifested by mild disablement, no instability or subluxation, and by a left knee motion of 0 to 105 degrees; severe painful motion or weakness has not been shown and the Veteran is not entitled to a separate compensable rating for a scar of the right knee.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for left knee disability from July 1, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5055, 5260, 5261, 5262 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant with notice in November 2007, subsequent to the initial adjudication.  While the notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in an August 2009 supplemental statement of the case, following the provision of notice.  The appellant has not alleged any prejudice as a result of the untimely notification, nor has any been shown.

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.

Diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

The Veteran's statements regarding the severity of his service-connected disabilities are deemed competent with regard to the description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be considered with the clinical evidence in conjunction with the appropriate rating criteria.

Staged ratings are for consideration in increased-rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Effective from the date of the surgery, the RO has evaluated the left knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Under that code, after prosthetic replacement of a knee joint, a 100 percent rating is assigned for one year following implantation of the prosthesis.  Thereafter, a 60 percent rating is assigned if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, the knee is rated by analogy to Diagnostic Codes 5256, 5261, or 5262, with a minimum rating of 30 percent.

The Veteran contends that the 30 percent evaluation does not represent the severity of his disability from July 1, 2009.

A VA examination was conducted in July 2009.  There was no left knee instability, and left knee motion was 0 to 105 degrees flexion limited by stiffness, and extension to 0 degrees.  There was no further limitation of motion due to weakness, incoordination, fatigue, or pain on repetitive motion.  The examiner stated that the Veteran no longer reports flare-ups of the left knee.  

A VA examination was conducted in February 2010.  There was no left knee instability, and left knee motion was 0 to 105 degrees flexion limited by joint contracture, and extension to 0 degrees.  There was no further limitation of motion due to weakness, incoordination, fatigue, or pain on repetitive motion.  The examiner also stated that the Veteran reports mild left knee symptoms.  His main complaint is left knee tenderness with direct weight bearing.  Other than left knee tenderness, the Veteran has functional motion from 0 to 105 degrees with negative DeLuca.  The examiner characterized the Veteran's left knee disability as mild.  

As noted above, a 60 percent disability rating may be assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  In the two VA examinations conducted during the period at issue, such disablement has not been approximated.  

Separate ratings may be assigned for symptomatology that is distinct and separate.  See Esteban v. Brown, 6 Vet. App. 259, 261, 262 (1994).  The Veteran's scars due to his left knee surgery may be rated under the applicable skin criteria.  The July 2009 VA examination report noted that the Veteran had 3-inch and 6-inch incision scars over the knee which were superficial, nontender, stable, nonadherent, and nonpainful.  Therefore, a separate compensable rating for the scars is also not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (prior to, and effective, August 30, 2002).

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  A rating in excess of that assigned is provided for certain manifestations of the service-connected disorder but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to the service-connected disability from July 1, 2009, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

At no time during the pendency of this claim, has the disability been more or less disabling than as currently rated.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased rating is not warranted. 


ORDER

Entitlement to an increased rating for service-connected left knee disability, from July 1, 2009, is denied.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


